In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-20-00239-CR
                              ________________________

                             VICTOR MORENO, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                           On Appeal from the 242nd District Court
                                   Swisher County, Texas
               Trial Court No. A 4582-16-02; Honorable Kregg Hukill, Presiding


                                    September 15, 2020

                             MEMORANDUM OPINION

                         Before PIRTLE and PARKER and DOSS, JJ.

       Appellant, Victor Moreno, appearing pro se, appeals from the trial court’s Order on

Defendant’s Motion for Court Appointed Counsel. We dismiss the purported appeal for

want of jurisdiction.
        In 2016, Appellant was convicted of aggravated assault with a deadly weapon 1

and sentenced to thirty years imprisonment.                    He did not immediately appeal his

conviction, but instead filed notices of appeal in April 2018 and April 2020. We dismissed

both untimely appeals for want of jurisdiction. 2 In July 2020, Appellant filed a motion in

the trial court requesting the appointment of appellate counsel. The trial court denied his

motion and this appeal followed.


        We have jurisdiction to consider an appeal from a judgment of conviction or where

appellate jurisdiction has been expressly granted by law. See Abbott v. State, 271 S.W.3d
694, 696-97 (Tex. Crim. App. 2008). The denial of court-appointed counsel is neither a

judgment of conviction nor an order from which an appeal is specifically authorized by

law. Cooper v. State, No. 05-12-01738-CR, 2013 Tex. App. LEXIS 2089, at *2 (Tex.

App.—Dallas Mar. 1, 2013, no pet.) (mem. op., not designated for publication). Because

the order denying Appellant’s motion for appointment of counsel is not an appealable

order, we lack jurisdiction over the appeal.


        Accordingly, we dismiss the appeal for want of jurisdiction.


                                                                    Per Curiam


Do not publish.



        1TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2019). The judgment reflects the offense to be a first
degree felony.

        2 See Moreno v. State, Nos. 07-18-00123-CR, 07-18-00124-CR, 2018 Tex. App. LEXIS 2948, at

*2 (Tex. App.—Amarillo Apr. 25, 2018, no pet.) (per curiam) (mem. op., not designated for publication);
Moreno v. State, No. 07-20-00136-CR, 2020 Tex. App. LEXIS 5118, at *1 (Tex. App.—Amarillo July 10,
2020, no pet.) (per curiam) (mem. op., not designated for publication). We also advised Appellant in both
opinions that he could seek an out-of-time appeal by filing an application for writ of habeas corpus returnable
to the Court of Criminal Appeals pursuant to article 11.07 of the Texas Code of Criminal Procedure.

                                                      2